Citation Nr: 9904556	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, including 
hypertension, allegedly resulting from treatment rendered by 
VA.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder, 
allegedly resulting from treatment rendered by VA.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease, including hypertension, claimed as a 
neurocirculatory disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to February 1951.

A review of the claims folder discloses that the Board 
entered a decision in May 1969 denying service connection 
heart disease, including hypertension, and service connection 
for a headache disorder, classified as migraine.  
Subsequently, the Board, by decisions issued in February 
1971, January 1973, October 1986 and May 1990, determined, in 
effect, that new and material evidence had not been presented 
to reopen a claim of entitlement to service connection for 
cardiovascular disease, including hypertension.  

The Board also entered a decision in September 1974 denying 
entitlement to compensation benefits for a heart condition 
pursuant to 38 U.S.C.A. § 351.  In addition, the Board 
entered a decision in December 1991 determining that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board's decision referred to evidence showing that a 
schizoid personality disorder was noted during service and 
that an acquired psychiatric disorder was first demonstrated 
many years after service.  

The RO entered a decision in April 1996 which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a heart 
condition or a psychiatric condition.  A December 10, 1996 
rating decision denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (formerly 38 
U.S.C.A. § 351) for heart disease and for a kidney disorder.  
The RO also denied entitlement to special monthly pension 
based on the need for aid and attendance; further, it was 
again found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for cardiovascular disease, claimed as a 
neurocirculatory disorder.  A notice of disagreement (NOD) 
with that rating decision was received on December 19, 1996.  
In the NOD, the veteran also indicated that he continued to 
seek service connection for a schizoid personality disorder.

A statement of the case (SOC) was issued on December 31, 
1996.  The RO cited laws and regulations pertaining to 
entitlement to section 1151 benefits, but did not reference 
the September 1974 Board denial of compensation benefits for 
a heart condition pursuant to the former section 351.  In 
effect, then, the RO treated the matter as a new claim for 
section 1151 benefits.  The RO's adjudication of entitlement 
to section 1151 benefits as a new claim was correct, in view 
of liberalizing changes in the law with respect to 
entitlement to section 1151 benefits, which took place after 
the Board's September 1974 decision and which remained 
applicable at the time the veteran's claim, as reflected by 
issue number one on the title page, was adjudicated.  Spencer 
v. Brown, 4 Vet. App. 283 (1993).

In addition, the RO, in the December 31, 1996 SOC, provided 
pertinent laws and regulations regarding the issue of special 
monthly pension based on the need for aid and attendance, as 
well as the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for cardiovascular disease, claimed as a 
neurocirculatory disability.  

The veteran's formal appeal to the Board was received in 
January 1997.  He indicated his desire to appeal all adverse 
determinations reached by the RO in its April 1996 and 
December 1996 rating decisions.  Accordingly, all issues were 
then placed in appellate status.  

A hearing was held in March 1997 before an RO hearing 
officer.  A transcript of the hearing is of record.  At the 
hearing, the veteran again stated that he was seeking service 
connection for a schizoid personality disorder; he also 
indicated that he sought service connection for headaches.  
Further, he continued to request service connection for a 
condition he identified as a "neurocirculatory disorder," 
including hypertension.  In addition, he indicated that he 
was no longer seeking aid and attendance benefits.  
Subsequently, in correspondence dated in August 1997, the 
veteran stated that he was withdrawing his appeal as to the 
issue of service connection for a schizoid personality 
disorder.  

Upon reviewing the record, the Board determines that the 
veteran has withdrawn from appellate consideration the issue 
of entitlement to special monthly pension based on the need 
for aid and attendance.  In addition, the Board finds that he 
has withdrawn from appellate consideration the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  As well, in light of the May 1969 Board decision 
denying service connection for migraine headaches, the Board 
concludes that the veteran has now raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.  
This issue has not been developed for appellate review.  It 
is referred to the RO for any action deemed appropriate.

Further, it is the Board's determination that the issues of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease and for a 
kidney disorder, allegedly resulting from treatment rendered 
by VA, have been fully developed for appellate review.  These 
issues are the subject of the decision which follows.  

As previously indicated, an issue now in appellate status is 
that of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
heart disease, including hypertension, claimed as a 
neurocirculatory disability.  That issue involves an 
application to reopen a claim previously denied, and is 
addressed in a remand which follows, necessitated by a recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 3d. 1356 (1998).  
That decision had the impact of revising standards for 
adjudicating applications to reopen claims of entitlement to 
service connection.  



FINDINGS OF FACT

1.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, including 
hypertension, allegedly resulting from treatment rendered by 
VA, is not plausible.

2.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder, 
allegedly resulting from treatment rendered by VA, is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, including 
hypertension, allegedly resulting from treatment rendered by 
VA, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder, 
allegedly resulting from treatment rendered by VA, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA clinical records disclose that the veteran was admitted to 
hospitalization on July 17, 1970.  His history indicates that 
he had been taking Darvon for pain before admission.  There 
were complaints of chest pain over the heart.  The admission 
diagnoses were hypertension, anginal syndrome and possible 
arteriosclerotic heart disease.  During hospitalization, an 
electrocardiogram showed ST-T changes compatible with 
myocardial ischemia localized inferiorly.  Due to the 
possibility of sepsis involving the left wrist joint, the 
veteran was started on Penicillin.  After seven days of 
Penicillin therapy, the veteran complained of itching and he 
developed hives; Penicillin was discontinued.  Nursing notes 
show that he was regularly administered Darvon, 65 mg., for 
pain during his hospital stay.  Clinical records make no 
reference to any adverse reactions to the administration of 
Darvon.  No medication was provided at discharge from the 
hospital on July 31, 1970.  

Subsequent VA medical records, dated from 1971 through 1988, 
reflect that the veteran reported recurrent chest pain.  The 
diagnoses included hypertension and atherosclerotic heart 
disease.  Left ventricular hypertrophy was shown by 
diagnostic testing at a cardiology clinic in December 1981.  
He was not prescribed Darvon.

A hearing was held before a regional office hearing panel in 
August 1974.  In testimony, the veteran related that he had 
been prescribed Darvon before he was admitted to a VA 
hospital in July 1970 and had not had a bad reaction to that 
medication.  He maintained that, as a result of taking Darvon 
prescribed by VA, he experienced chest pains, dizziness and 
upset stomach.  

Added to the record in June 1980 were copies of articles 
about the potentially lethal effects of using Darvon.  Copies 
of additional articles about Darvon, to essentially the same 
effect, were received in June 1985. 

A hearing was held before a panel of the Board in November 
1981 on the issue of entitlement to special monthly pension 
based on the need for aid and attendance or by reason of 
being housebound.  The Board Member, who chaired the hearing, 
permitted testimony on the matter of section 1151 benefits 
for a cardiovascular disability, although the issue was not 
then certified for appeal.  In testimony, the veteran stated 
that he was prescribed more Darvon by VA, during 
hospitalization in 1970, than during previous treatment at a 
private medical facility.  He noted that taking Darvon 
produced a skin rash, shortness of breath and swelling of the 
face.  He remarked that he was given Darvon on an hourly 
basis during a two-week VA hospital stay.  He stated that he 
had experienced shortness of breath, severe chest pain and 
dizziness after leaving the hospital, and claimed that these 
symptoms had left him unable to work.  He commented that he 
had not taken Darvon since his release from the hospital in 
July 1970.

A hearing was held before a panel of the Board in April 1990 
on the issue of entitlement to service connection for 
cardiovascular disease, including hypertension.  The Board 
Member, who chaired the hearing, permitted testimony on the 
matter of section 1151 benefits for a cardiovascular 
disability, although the issue was not then certified for 
appeal.  The veteran essentially reiterated testimony cited 
above. 

VA clinical records, dated from 1989 to 1993, reflect the 
veteran's evaluation or treatment for various disorders, 
including hypertension and coronary artery disease.  No 
reference is made to a kidney disorder.

Clinical records disclose that the veteran was hospitalized 
at a VA medical facility from August 10, 1995 to August 16, 
1995.  He underwent cardiac catheterization.  It was noted 
that he had earlier experienced a myocardial infarction and 
had unstable angina.  The diagnoses included hypertension and 
coronary artery disease.  When he was examined at an 
outpatient clinic on August 22, 1995, he indicated that he 
suffered a myocardial infarction and had been informed that 
he had "kidney problems."  An August 31, 1995 clinical 
notation indicates that creatinine was 3.0 mg/dL; the veteran 
was scheduled for renal ultrasound.

A renal ultrasound examination was performed by VA in 
September 1995.  There was no hydronephrosis of either 
kidney.  Two simple renal cysts were identified on the right 
kidney.  No gross abnormality of the left kidney was 
identified.  It was found that the bladder was moderately 
distended and there was an impression upon the bladder's 
inferior wall from an enlarged prostate.  In December 1995, 
the assessment was stable renal insufficiency.  Subsequent 
clinical records through December 1996 reflect that the 
veteran was status post myocardial infarction and was 
receiving treatment at an anticoagulation clinic.  

VA records of outpatient and inpatient care, dated from 1989 
through 1996, including lists of medications prescribed, do 
not show that the veteran was administered Darvon.  VA 
clinical records, dated from 1995 through 1996, include a 
notation that the veteran was allergic to Darvon. 

A hearing was held in March 1997 before an RO hearing 
officer.  In testimony, the veteran contended that his kidney 
condition became worse because VA mismanaged his treatment.  
In this regard, he stated that his kidney condition had been 
present since 1992; that VA physicians failed to inform him 
of that condition until August 1995, when he suffered a heart 
attack; and that the failure to inform him of the kidney 
condition was instrumental in the worsening of that 
condition.  He pointed out that he had lost three-quarters of 
his kidney function by 1995, when he was finally informed 
that he had a kidney disorder.  Further, he stated that 
Darvon, a medication prescribed by VA during a period of 
hospitalization in 1970, had made his heart disease worse.  
He related that Darvon produced many adverse side-effects, 
including weakness, fatigue, lightheadedness, irregular heart 
beat, increased chest pain and swelling of the body.  He 
stated that he had been unable to work since 1970 because he 
had been so disabled from the use of Darvon.

Added to the record in May 1998 was a copy of an excerpt from 
a medical reference describing the pharmacological properties 
of Darvon.  Also added to the record were copies of articles 
describing accidental deaths associated with reactions 
between Darvon and other substances, such as tranquilizers, 
alcohol, or sedatives.

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  A well-grounded claim requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet.App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Also, where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself to establish a well-grounded claim.  
However, where the determinative issue is one of medical 
causation or a medical diagnosis, competent medical evidence 
is required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  A claimant would not meet the 
burden of submitting evidence sufficient to justify a belief 
that a claim is well-grounded merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3) which had previously governed the 
adjudication of claims under 38 U.S.C.A. § 1151.  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit in Gardner v. Brown, 5 F.3d 1456 
(Fed.Cir. 1993), and was subsequently appealed to the Supreme 
Court of the United States (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.  

In Gardner, the Court had invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.  See Brown 
v. Gardner, 115 S. Ct. 552, 556 n.3 (1994).  In pertinent 
part, 38 U.S.C.A. § 1151 provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358 
(b), (c) (1).  38 C.F.R. § 3.358 (c)(3) now provides as 
follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
appellant's claim for section 1151 benefits for heart disease 
was filed in January 1995 and the claim for section 1151 
benefits for heart disease for a kidney disorder was filed in 
June 1996.  Accordingly, the claims must be adjudicated in 
accordance with the earlier version of 38 U.S.C.A. § 1151 and 
the March 16, 1995 amended regulations.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required here.

In essence, the appellant contends that VA mismanaged the 
care of his heart condition by administering too much Darvon 
during a period of hospitalization for about two weeks during 
July 1970.  He claims that Darvon produced numerous adverse 
side-effects, including weakness, fatigue, lightheadedness, 
irregular heart beat, increased chest pain and swelling of 
the body.  He argues to the effect that these symptoms 
indicate a worsening of his heart condition, brought about by 
improper care rendered by VA.  Further, he contends that VA 
mismanaged the care of his kidney condition, leading to 
extensive deterioration of kidney function.  In this regard, 
he maintains that VA first informed him in August 1995 of a 
kidney disorder which had been present since 1992; further, 
he asserts that the delay in advising him of the kidney 
condition effectively delayed treatment; and that such delay 
resulted in additional kidney disability, now manifested by a 
loss of three-quarters of his renal function.  As to both 
heart disease and a kidney disorder, the appellant's 
assertions involve a matter of medical causation since they 
relate to the etiology and course of heart disease and a 
kidney disorder.

With respect to heart disease, a review of the medical 
evidence establishes that the veteran apparently suffered a 
heart attack in recent years; that he has hypertension and 
coronary artery disease; and that he has received treatment 
for cardiovascular disease from VA over the past several 
decades since VA hospitalization in July 1970.  
Interestingly, there is no indication from clinical records 
that VA prescribed Darvon for heart disease after the veteran 
was released from the hospital in July 1970, and it is not 
otherwise contended.  The medical evidence does show that 
left ventricular hypertrophy was demonstrated about 10 years 
after VA first diagnosed atherosclerotic heart disease and 
that anticoagulation therapy was started in recent years.  
The development of left ventricular hypertrophy and the 
institution of anticoagulation therapy may indicate a 
worsening of the veteran's heart disease.  

With respect to a kidney disorder, the Board finds it 
noteworthy that the medical evidence does not indicate any 
kidney dysfunction prior to the period from August 1995 to 
September 1995, when elevated creatinine was detected and 
renal ultrasound first indicated the presence of two renal 
cysts.  Clinical records make no reference to kidney 
pathology associated with the cysts, and no kidney disease 
was identified by renal ultrasound.  However, several 
treatment notations reflect an impression of renal 
insufficiency.  

In any event, the Board does not dispute the assertion that 
the veteran's heart disease may have become worse or that he 
now has some type of kidney pathology.  However, here, the 
veteran's contentions are the only evidence linking any 
increase in severity of his heart disease or any current 
kidney pathology to treatment at VA medical facilities, 
including the claimed attendant delay in informing him of 
kidney dysfunction.  As a lay person, he is not competent to 
offer an opinion about matters of medical causation.  No 
competent medical evidence has been presented to support the 
alleged relationship between any aspect of VA treatment of 
the veteran and any aggravation of heart disease or the 
inception of any kidney disorder now present.  

To the extent that the veteran is asserting that he has 
additional disability consisting of heart disease or a kidney 
disorder because he received deficient or improper care, it 
should be noted that the regulations applicable to the 
disposition of this appeal do not require an evidentiary 
showing of negligence or fault on the part of VA.  However, 
governing criteria applicable here still require that the 
evidence establish that the veteran has additional disability 
from heart disease as a result of VA treatment or that he has 
a kidney disorder resulting from VA treatment.  As previously 
discussed, the veteran has provided no cognizable evidence 
(medical opinion) that such is the case.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, both of these claims are not well-
grounded. 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, including 
hypertension, allegedly resulting from treatment rendered by 
VA, is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder, 
allegedly resulting from treatment rendered by VA, is denied.


REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that, once a denial of service connection has become 
final, the claim cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the December 1996 
SOC furnished by the RO to the veteran and his representative 
was based, in part, on the standard which was struck down in 
Hodge, supra, a remand is warranted to allow the RO to apply 
the standards set forth therein.  The Board notes that the 
December 1996 SOC applied the correct standard of review at 
the time it was issued, because the Hodge case was not 
decided by the United States Court of Appeals for the Federal 
Circuit until September 16, 1998.  However, this fact does 
not change the requirement that this case be remanded.

The case is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
heart disease, including hypertension, 
claimed as a neurocirculatory disability.  
The RO is directed to make a decision on 
the issue based only on consideration of 
the holding in Hodge, supra, and on 
38 C.F.R. § 3.156.

If the benefit sought on appeal remains denied, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

